Title: Thomas Jefferson to Richard N. Thweatt, 18 September 1818
From: Jefferson, Thomas
To: Thweatt, Richard Noble


          
            Dear Sir
            Monticello
Sep. 18. 18.
          
          I must trouble you once more on the subject of my unfortunate cask of Scuppernon wine. having written to mr Gibson concerning it, he says in answer ‘Colo Burton, who was here very lately, has at length discovered that the cask of Scuppernon wine, which he had supposed had long since reached was, by some mistake sent to mr Thweatt. I presume he has directed it to be forwarded to me.’ hence I conclude that the master of the vessel to whom mr Johnson was so kind as to commit it, has either drank, sold, or misdelivered it. in the latter case only, it may be worth while to enquire after it, as it might possibly be discovered. this is the office I ask from your kindness, and salute you with esteem & respect.
          Th: Jefferson
        